Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 08/01/2022. Claims 1-6 and 9-13 are pending in the case. This action is Final. 

Applicant Response
In Applicant’s response dated 08/01/2022 Applicant amended Claim 1,-3, 5-6, and 9-13 and argued against all objections, and rejections previously set forth in the office action dated 03/11/2022.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prophete et al. (Pub. No.: US 20160103592 Al, Pub. Date: April 14, 2016) in view of Louch et al (Pub No.: US 20080034314 A1, Pub. Date: 2008-02-07) in further view of Banks et al  (Pub No.: US 20090106330 A1, App. Date: 2009-04-23).


Regarding independent Claim 1,
	Prophete teaches a method of dashboard creation for a graphical user interface (see Fig.10, illustrating the method of generating a dashboard for a graphical user interface), the method performed by one or more processors (see Prophete: Fig.12, illustrating computer system with one or more processors), and comprising: 
by a backend server (see Prophete: Fig.1, [0040], “Runtime framework with event bus 135 can be of varying types including a workstation, server, computing cluster, blade server, server farm, or any other data processing system or computing device.”): 
receiving a query for a first dataset of a plurality of datasets (see Prophete: Fig.8, [0104], “Explorer EQL queries run against the EdgeMart data and the data results are rendered in lenses 830. Analyst-developers can then run Builder queries and build and run dashboards based on the data 840.”); See also [0034], “ A runtime framework with an event bus 135 handles communication between a user application 166, a query engine 140, and an Explorer engine 110, which generates lenses that can be viewed via a morphing engine 12.”) 
loading ontology data relating to the first dataset, wherein the ontology data indicates one or more linked panels associated with the first dataset (see Prophete: Fig.8, [0103], “Transformed data gets loaded into an EdgeMart database (i.e. ontology data) and the EdgeMart gets registered 820 to make it available for queries.”) see also Fig.1, [0032], “Data acquired (extracted) from large data repositories is used to create "raw" EdgeMart data structures 150--read-only data structures for analytics--that can be augmented, transformed, flattened, etc. before being published as customer-visible EdgeMarts for business entities. A query engine 140 uses optimized data structures and algorithms to operate on these highly-compressed EdgeMarts 150, delivering exploration views of this data.”)  ;
retrieving one or more objects from the first data set queried based on the ontology data (see Prophete: Fig.8, [0104], “Analyst-developers can then run Builder queries and build and run dashboards based on the data 840.”); and
transmitting, to a user device, the retrieved one or more objects (see Prophete: Fig.9, [0105], “Flowchart 900 can be implemented at least partially with a database system, e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results.”); 
by the user device (see Prophete: Fig.1, [0035], user computing device 165): 
displaying the one or more linked panels in a user interface in dependence on the retrieved one or more objects and the ontology data relating to the first dataset (see Prophete: Fig.7A, [0028], “The regional pie chart, industry type bar chart, and sales representative stacked bar chart can be combined as three linked panels in a dashboard.”). See also [0024], “Analysts can assemble dashboards of three or more panels that provide alternative visualizations of linked data. See also [0131] and [0132] describing linked panel in the user interface) 
receiving user input via a first panel of the user interface indicating a change to one or more data items of the first dataset (see Prophete: Fig.2, [0035], “The Explorer engine 110 provides an interface for users to choose filtering (a user input), grouping and visual organization options; and displays results of a live query requested by a user of the application 166 running on a user computing device 165. ”), see also Fig.10 , [0110], “ representing interaction among queries, widgets, bindings and facet property settings to generate multiple panels of a dashboard in a declarative.”) 
transmitting an indication of the change to the backend server for updating one or more objects of the first dataset (see Prophete: Fig.10, [0110], “At action 1030, the method includes accessing one or more configuration files that represent interaction among queries, widgets, bindings and facet property settings to generate multiple panels of a dashboard.”, i.e. the change to the dashboard components is transmitted to the server); and 
displaying the change to the one or more data items in the user interface at least while compatibility of the received change is determined (see Prophete: Fig.1, [0034], “dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display panels on the dashboard.”), see also Fig.10, [0110], “providing a plurality of visualization widget.”)
by the backend server (see Prophete: Fig.1, [0040], “Runtime framework with event bus 135 can be of varying types including a workstation, server, computing cluster, blade server, server farm, or any other data processing system or computing device.”): 
monitoring the first dataset to detect any changes to the first dataset (see Prophete: Fig.9, [0106], “A visual data analysis engine 210 conveys analysis results ( monitoring change) via a dashboard UI 212, for display on the dashboard. A grouping engine 232  monitors which data fields are to be displayed in a specific visual organization, such as a pie chart or bar chart.”). see also [0106] stating that “Flowchart 900 can be implemented at least partially with a database system ( server), e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results.”)
in response to detecting the change to the one or more data items of the first dataset provided via user input in the first panel (see Prophete: Fig.10, [0110], “At action 920, the apparatus receives a segment selection filter signal and a regrouping control signal and responsively generates a second query based on the selected segment and regrouping, subdivides the selected segment to correspond to results of the second query.”): 
determining whether the change is compatible with ontology data (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action (i.e. the change to the dashboard editing action are completed and updated successfully because the changes are compatible to the database) see also [0111] stating that “ dashboard builder with live data updating without exiting an edit mode. Flowchart 1100 can be implemented at least partially with a database system, e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results.”); and 
transmitting, to the user device, an indication of whether the change is compatible with the ontology data (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action (update is compatible); responsively rerunning one or more queries for data underlying the first panels and the second panel; and updating the charts or graphs in the first and second panel.”) ; and 
by the user device (see Prophete: Fig.1, [0035], user computing device 165): 
receiving the indication from the backend server indicating whether the change is compatible with the ontology data relating to the first dataset and the one or more linked panels associated with the first dataset (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action (i.e. the change to the dashboard editing action are completed and updated successfully because the changes are compatible to the database); and; and 
in response to the indication indicating that the change is compatible with ontology data, maintaining the received change in the first panel (see Prophete: Fig.11, [0112], “At action 1150, the method includes receiving a signal that indicates completion of a dashboard editing action (update is compatible); responsively rerunning one or more queries for data underlying the first panels and the second panel; and updating the charts or graphs in the first and second panel.”); or 

	As shown above, Prophete teaches or discloses dashboard building and data visualizations and interaction with ontology data relating to the one or more datasets. In addition, Prophete teaches updating the dashboard builder application that update the user interface display based on the analyst or user input.

	 Prophete does not explicitly teach or disclose the system wherein:
receiving user input via a first panel of the user interface indicating change to one or more one or more data items of the first dataset,
in response to the indication indicating that the change is compatible with ontology data, maintaining the received change in the first panel or 
in response to receiving an indication determining that the update is not compatible with ontology data, reverting the updated one or more data items in the first panel to a pre-update state.

	However, Louch teaches a method of dashboard creation for a graphical user interface comprising receiving user input via a first panel of the user interface indicating change to one or more one or more data items of the first dataset (see Louch Fig.4a-4g, [0121], “When displaying a fully interactive dashboard in the presentation window 462, user input can be accepted that can result in changes in the presentation. For example, if the dashboard includes a widget that itself includes a URL that may be linked to, interaction can include the generation of an underlying page request and the presentation of the requested page in the presentation window 462. Interaction with user interface elements is described in U.S. patent application Ser. No. 11/145,561, for "Presenting Clips of Content." If the interaction is not allowed, a display prompt can be shown to indicate that the operation or function is temporarily disabled during the preview operation.”)
	Because both Prophete and Louch are in the same/similar field of endeavor of Dashboards Management and Generation, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method, and medium of Prophete to include method of receiving user input via a first panel of the user interface indicating change to one or more one or more data items as taught by Louch. One would have been motivated to make such a combination in order to provide efficient and user-friendly user interface display that can be easily modified and adjusted based on user need .
	 
	Prophete and Louch does not explicitly teach or disclose the method wherein :
in response to the indication indicating that the change is compatible with ontology data, maintaining the received change in the first panel or 
in response to the indication indicating that the change is not compatible with ontology data, reverting the changed one or more data items in the first panel to a pre- change state.

	 However, Banks teaches the method wherein:
in response to the indication indicating that the change is compatible with ontology data, maintaining the received change in the first panel (see Banks: Fig.5, [0048], “Any non-conflicting and nondependent updates are applied to the respective one of the local replica or master copy of the database”), [0061], “No conflicting and no dependent updates are committed, the server commits 550 non-conflicting and nondependent updates. Hence, if the database rows updated in the local copy are different from the rows updated in the server-based master copy, all updates are successful.”), or 
in response to the indication indicating that the change is not compatible with ontology data, reverting the changed one or more data items in the first panel to a pre- change state (see Banks: Fig.5, [0048], “any conflicting and dependent updates result in a back-out at the client. This backout is achieved by reinstating the image of the relevant database elements and then overwriting the relevant database elements at the client using the corresponding data from the server.”) , [0061], “The server backs out (step 555) all conflicting and dependent updates.”) 

	Because Prophete - Louch and Banks address the same/similar issue of displaying and controlling dashboard panels that are connected to database repository, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Prophete  to include system that determine if the update to the database  or to the dataset is compatible or if the update is not compatible and based on the determination applying and committing  the change to the database or, reverting or backing out the change or the update to the pre-update state as taught by Banks. One would have been motivated to make such a combination in order to provide fast reliable and robust user interface application interaction by providing optimistic update to database transactions.
	
Regarding Claim 2,
	Prophete - Louch - Banks teaches all the limitations of Claim 1. Prophete further teaches the method comprising updating the one or more linked panels in dependence on changed detected in the one or more datasets (see Prophete: [0034], “live dashboard builder engine 115 designs dashboards, displaying multiple lenses developed using the Explorer engine 110 as real-time data query results. That is, an analyst can arrange display panels for multiple sets of query results from the Explorer engine 110 on a single dashboard. When a change to a global filter affects any display panel on the dashboard, the remaining display panels on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display panels on the dashboard. And/or annotations 460 can be provided via the information controller 420 to the connectivity framework 440.”) 
Regarding Claim 3,
	Prophete - Louch - Banks teaches all the limitations of Claim 1. Prophete further teaches the method wherein the one or more linked panels comprise one or more widgets (see for e.g. Prophete: Fig.7A-7M, [0091]-[0094], describing Dashboard Widget and Query Step Examples. See also [0061]-[0064], describing all the widgets that appear in the dashboard. 
Regarding Claim 4,
	Prophete - Louch - Banks teaches all the limitations of Claim 3. Prophete further teaches the method wherein the one or more widgets comprise: a list; a set of filters; a graph; and/or a control panel (see Prophete: Fig. 2, [0055], “A segment selector engine 242 processes filter controls for the charts, graphs, and plots. That is, the segment selector engine 242 signals requests for changes to filtering, grouping and variations in visual organization--such as a transformation from a bar chart to a pie chart--to the filter control engine 222. Query requests use the signal received from the segment selector engine 242.”)
Regarding Claim 9,
	Prophete - Louch - Banks teaches all the limitations of Claim 1. further teaches the method wherein displaying the one or more linked panels for display comprises subscribing the one or more linked panels to one or more observables, the observables comprising a list of objects in one or more datasets associated with the query (see Prophete: for e.g. Fig. 7B, [0090], “illustrating the sales rep at-a-glance dashboard with this new visualization lens for sums won and sums lost as a function of the close date 718 added--a plot of the amount received in dollars, filtered by opportunities lost 738 and opportunities won (sales) 728. The analyst benefits from seeing that the story being told is well represented in graphs of actual data, immediately upon adding the new graph panel to the dashboard.”)

Regarding Claim 10,
	Prophete - Louch - Banks teaches all the limitations of Claim 9. Prophete further teaches the method wherein updating the one or more linked panels comprises: 
determining that an changed dataset is associated with an observable  (see Prophete for e.g. Fig.7B ,[0090], shows the sales rep at-a-glance dashboard with this new visualization lens for sums won and sums lost as a function of the close date 718 added--a plot of the amount received in dollars, filtered by opportunities lost 738 and opportunities won (sales) 728.” i.e. 718 and 738 are the updated information that are associated with the list of objects in the dataset ( observables )  ;
identifying one or more subscribing panels to the observable (see Prophete: for e.g. Fig.7A, [0090], “graph of amount received in dollars by close date (year-quarter) 710 along with 3 pie charts that show the breakdown by product chart 740, region chart 744 and account name chart 748); and
regenerating the subscribing panels in dependence on the updated dataset (see Prophete: for e.g. Fig.7B ,[0090], analyst benefits from seeing that the story being told is well represented in graphs of actual data, immediately upon adding the new graph panel to the dashboard.”)
Regarding Claim 11, 
	Prophete - Louch - Banks teaches all the limitations of Claim 1. Prophete further teaches the method wherein generating one or more linked panels for display in a user interface, the linked panels displayed in dependence on the generated one or more panels 
(see Prophete : [0132] stating “the dashboard further includes a plurality of control widgets, each control widget selects a value or range of values of at least one associated dimension that is used to generate a query, and execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set);
monitoring the generated one or more panels to detect one or more panel update (see Prophete: [0132], “execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set); and
updating the one or more linked panels in dependence on the detected panel updates (see Prophete: [0132], “execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set); 
Regarding independent Claims 12 and 13,  
	Claims 12 is directed to a system claim and Claim 13 is directed to a non-transitory machine-readable medium claim and both claims have similar/same technical features and claim limitations as Claim 1 and are rejected under the same rationale.

6.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prophete - Louch - Banks as applied to claim 1-4 and 9-13 above and further in view of Mishra (U.S. Pub. No.: US 20160092598 Al, Pub. Date: Mar. 31, 2016)  

Regarding Claim 5,
	Prophete - Louch - Meng teaches all the limitations of Claim 1. Prophete - Louch - Banks does not explicitly teach the method wherein the query is autocompleted based on the ontology data.
	However, Mishra teaches the method wherein the one or more queries are autocompleted based on the ontology data (see Mishra : for e.g. Fig. 5A, [0090], “shows partial user input 502 and an autocomplete event time period 504 that is associated with a repeated event identified from a record of received user inputs and other metadata( i.e. ontology data.”)
	Because Prophete - Louch - Meng in view of Mishra address the same issue of providing database query assistance, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Prophete to include the method wherein the one or more queries are autocompleted based on the ontology data as taught by Mishra. One would have been motivated to make such a combination in order to reduce user input times and suggest inputs that may not have been considered by a user ( see Mishra: [0021])

Regarding Claim 6,
	Prophete - Louch - Meng and Mishra teaches all the limitations of Claim 5. Prophete further teaches the method wherein the ontology data used to autocomplete the query (see Mishra: for e.g. Fig. 5A, [0090], “shows partial user input 502 and an autocomplete event time period 504 that is associated with a repeated event identified from a record of received user inputs and other metadata (i.e. metadata is the ontology data”) comprises one or more row titles and/or one or more column titles of the one or more datasets in the backend server (see Mishra: for e.g. Fig. 3B, [0048], illustrates another example structure specifically illustrated with certain categories. The category tree data structure of FIG. 3B organizes categories that may be used by autocomplete or search systems.”)
	Because Prophete - Louch - Banks in view of Mishra address the same issue of providing database query assistance, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Prophete to include the method wherein the one or more queries are autocompleted based on the ontology data that comprises one or more row titles and/or one or more column titles of the one or more datasets in the data repository as taught by Mishra. One would have been motivated to make such a combination in order to reduce user input times and suggest inputs that may not have been considered by a user ( see Mishra: [0021])

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177      


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177